Case: 17-13850   Date Filed: 10/22/2019   Page: 1 of 2


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-13850
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 8:16-cv-00971-MAP



DAWN BAKER,

                                              Plaintiff - Appellant,

versus

COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (October 22, 2019)

ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before ED CARNES, Chief Judge, TJOFLAT, and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 17-13850     Date Filed: 10/22/2019    Page: 2 of 2


      This case is back before us on remand from the Supreme Court for further

consideration in light of our intervening decision in Washington v. Commissioner

of Social Security, 906 F.3d 1353 (11th Cir. 2018). See Baker v. Berryhill, 139 S.

Ct. 1257 (2019). We VACATE the judgment of the district court and REMAND

the case to the district court for further consideration in light of Washington, 906

F.3d 1353.

      VACATED and REMANDED.




                                          2